Citation Nr: 9900550	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-29 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right kidney 
disorder.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1965.

The appeal arises from the June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., finding, in pertinent part, that new and 
material evidence had not been submitted to reopen the 
veterans claim for entitlement to service connection for a 
kidney disorder.  By a December 16, 1997, decision, the 
Board, in pertinent part, found that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a right kidney 
disorder, and accordingly denied reopening of that claim. 

This matter now returns to the Board from a September 1998 
order by The United States Court of Veterans Appeals (Court) 
which granted a joint motion and vacated the December 16, 
1997, Board decision as to the claim for service connection 
for a right kidney disorder.   


REMAND

That motion granted by the Court in September 1998 was a 
joint motion to vacate and remand, finding that new and 
material evidence had been submitted sufficient to reopen the 
veterans claim of entitlement to service connection for a 
right kidney 


disorder, and accordingly reopening that claim.  By that 
motion the Board is to reconsider the veterans claim on the 
merits.  

However, the RO has yet to adjudicate on the merits the 
veterans claim of entitlement to service connection for a 
right kidney disorder since its last final denial of that 
claim in August 1976.  An adverse finding by the Board on 
matters not considered by the RO based on statutes, 
regulations or analyses which were not considered by the RO 
raise an issue concerning whether the appellant's procedural 
rights to notice, to a hearing, and to submit evidence have 
been abridged.  There is also the VA's statutory duty to 
assist the appellant.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  Hence the RO must review the veterans claim prior 
to the Boards adjudication of the claim on the merits.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should appropriately contact 
the veteran and request the names, 
addresses and approximate dates of 
treatment of all medical care providers 
who have treated him for right kidney 
disability since May 1993.  After 
securing any necessary release, the RO 
should request the complete treatment 
records.

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist in order to determine the 
etiology of any right kidney disability.  
All indicated studies should be obtained.  
The examiner must review the veterans 
claims folder, to include service medical 
records, in connection with the 
examination.  Following examination and a 
review of all 


pertinent evidence, the examiner should 
provide an opinion, with complete 
rationale, as to the medical probability 
that any right kidney disorder currently 
present is of service onset or, if 
preexisting service, increased in 
severity therein.  The examiner should 
attempt to reconcile his/her opinion with 
conflicting opinions of record.  The 
examiner should provide a detailed 
explanation for any conclusions reached.

3.  The RO should adjudicate on the 
merits the veteran's reopened claim of 
entitlement to service connection for a 
right kidney disorder.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should then be afforded 
the applicable time to respond.

Thereafter, the case should be returned to the Board after 
compliance with all appropriate appellate procedure.  No 
action is required of the veteran until he is further 
notified.  In reaching these conclusions the Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 


(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
